Exhibit 10.1

THIS SURRENDER is made the 8th day of March, 2011

BETWEEN:

 

(1) ABIOMED ATHLONE LIMITED having its registered office at 25/28 North Wall
Quay, Dublin 1 (hereinafter called the “Tenant”)

AND

 

(2) J.J. RHATIGAN & CO. having its registered office at Wolfe Tone House, Fr.
Griffin Road, Galway (hereinafter called the “Landlord” which expression shall
include its successors and assigns)

WHEREAS:

 

A. By Lease (the “Lease”) made the 22nd day of July 2008 between (1) the
Landlord (2) Abiomed Incorporated having its registered office at 22 Cherry Hill
Drive, Danvers, Massachusetts, 01923 United States of America (hereinafter
called “the Guarantor”) and (3) the Tenant ALL THAT the premises described in
the Schedule hereto (the “Premises”) were demised unto the said Tenant for the
term of 25 years and 1 week from and including the 18th July 2008 at the initial
yearly rent as recited therein subject to review as therein and subject to the
lessee’s covenants and the conditions therein contained.

 

B. The Tenant has agreed with the Landlord for the surrender to the Landlord of
the Premises for the unexpired residue of the said term for the consideration
hereinafter appearing.

 

C. The Landlord has agreed to release the Tenant and the Guarantor from their
obligations contained in the Lease in consideration of payment by the Tenant to
the Landlord of:

 

  (a) A sum of €734,811 (inclusive of VAT).

NOW THIS INDENTURE WITNESSETH that in consideration of the sum of €10 (ten Euro)
now paid by the Landlord to the Tenant (who hereby acknowledges the receipt
thereof) the Tenant as beneficial owner hereby surrenders, assigns and yields up
unto the Landlord ALL AND SINGULAR the Premises TO HOLD the same unto the
Landlord, its successors and assigns absolutely for all the unexpired residue of
the said term of years created by the Lease to the intent that the said term
hereby merges and is extinguished in the reversion which immediately before the
execution of these presents was expectant thereon.

AND the Landlord in consideration of this Surrender and in consideration of the
sum of €734,811 (inclusive of VAT) as hereinbefore referred to now paid by the
Tenant to the Landlord (the receipt of which the Landlord hereby acknowledges)
hereby releases the Tenant and the Guarantor from all their obligations
contained in and all liabilities under the Lease or any other deed or document
supplemental to the Lease (other than this Surrender) whether past, present or
future and all demands, actions, proceedings, costs, claims, demands and
expenses arising from such obligations and liabilities.



--------------------------------------------------------------------------------

IT IS HEREBY CERTIFIED:

 

  (i) That Section 29 (conveyance on sale combined with building agreement for
dwellinghouse/apartment) of the Stamp Duties Consolidation Act 1999 does not
apply to this instrument.

  (ii) That the consideration (other than rent) herein is wholly attributable to
a property which is not residential property.

  (iii) That this instrument is a surrender of property, or of a right or
interest in property, which is not a surrender on a sale.

  (iv) That for the purposes of Section 29 of the Companies Act 1990 that the
parties hereto are not connected with one another.

This Indenture may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when executed
and delivered shall constitute an original, and all such counterparts together
constituting but one and the same instrument.

IN WITNESS whereof this Surrender has been duly executed on the date first
written above.

 

-2-



--------------------------------------------------------------------------------

SCHEDULE

ALL THAT AND THOSE the lands demised by the Lease as more particularly described
therein as “ALL THAT plot of ground comprising 2.0 acres or thereabouts being
part of the lands comprised in Folios 2450F and 15014F of the County of
Westmeath which said plot of land is more particularly delineated and edged red
on the attached Plan together with the factory erected thereon or on some part
thereof together also with the Landlord’s fixtures and fittings therein”.



--------------------------------------------------------------------------------

GIVEN under the Common

Seal of the TENANT in the

presence of

   /s/ Stephen C. McEvoy       Director       /s/ Michael Minogue       Director
  

GIVEN under the Common

Seal of the TENANT in the

presence of

   /s/ Padraic Rhatigan       Director       /s/ Sandra Rhatigan       Director
  



--------------------------------------------------------------------------------

Dated the 8th day of March 2011.

BETWEEN:

ABIOMED ATHLONE LIMITED

Tenant

AND

J.J. RHATIGAN & CO.

Landlord

SURRENDER OF LEASE

Kieran Murphy & Co.,

9 The Crescent,

Galway.